Citation Nr: 0903425	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  02-11 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He died in November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 administrative decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant requested a Board hearing at the local office 
in her August 2002 VA Form 9, Appeal to the Board of 
Veterans' Appeals.  However, in September 2004, she withdrew 
her request for a hearing.  When this matter was previously 
before the Board in November 2004, it was remanded for 
further development and adjudication.


FINDINGS OF FACT

1.  The veteran and the appellant were legally married from 
June 1983 to the date of his death in November 2000.

2.  The weight of the evidence shows that the veteran and the 
appellant were separated and living apart at the time of the 
veteran's death, and that the separation was at the mutual 
consent of the appellant and the veteran and did not result 
from misconduct or communication of a definite intent to end 
the marriage by the surviving spouse.




CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, the criteria 
for recognition of the appellant as the surviving spouse of 
the veteran for purposes of VA death benefits have been met.  
38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.53 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Applicable Laws

The term "surviving spouse" is defined as a person of the 
opposite sex who (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and (3) who has not 
remarried. 38 C.F.R. § 3.50.  

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either party 
will not break the continuity of the cohabitation. 38 C.F.R. 
§ 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was either procured by the veteran, or was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b). See 
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).  

In Alpough, supra, the Federal Circuit's decision presented 
analysis of 38 C.F.R. § 3.53(b) concerning the cohabitation 
requirement, featuring the observation that:

The express terms of the regulation provide that the 
continuity of cohabitation will not be considered broken if 
'the separation was by mutual consent and ... the parties 
lived apart' for purposes of convenience or for certain other 
specified reasons or for 'any other reason which did not show 
an intent on the part of the surviving spouse to desert the 
veteran.' 38 C.F.R. § 3.53(b).

The Federal Circuit explained that "the key is whether the 
reason for the separation 'did not show an intent on the part 
of the surviving spouse to desert the veteran.' Id. (emphasis 
added)."  The Federal Circuit then went on to discuss the 
definition of desertion in family law, concluding that "the 
well-established meaning of 'desert' in family law" is one in 
which "A separation by mutual consent does not constitute 
desertion."  The Federal Circuit decision clarified, however, 
that it is possible for a separation by mutual consent to 
coincide with desertion in a manner which would be considered 
an end to cohabitation for the purposes of this analysis.  In 
this regard, though, the Federal Circuit decision summarized 
that "a separation by mutual consent does not constitute 
desertion unless the separation resulted from misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse."

The Federal Circuit also examined 38 U.S.C.A. § 101(3) with 
specific attention paid to the exception to the continuous 
cohabitation requirement.  The Federal Circuit's decision 
examined the exception language: "except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse." In 
resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
referred to "separation," not "misconduct," 490 F.3d at 1356, 
and that the phrase "procured by" was ambiguous as used in 
the statute. Id. In according deference to 38 C.F.R. § 
3.53(b), the Federal Circuit concluded that the separation 
only negated surviving spouse status if the spouse intended 
to "desert" the veteran at the time of the separation. 490 
F.3d at 1357.

In this case, it is not disputed that the appellant and the 
veteran were legally married and that such marriage was never 
terminated by divorce.  The appellant does not allege she and 
the veteran continuously cohabited from the date of their 
marriage to the date of his death.  It has also not been 
contended that the separation was due to misconduct of the 
veteran.  Rather, the appellant in this case has contended 
that the separation was necessary because of medical reasons. 

Factual Background and Analysis 

The record clearly establishes that the appellant married the 
veteran in June 1983 and that they were never divorced.  
According to the veteran's statements, they separated from 
each other in October 1999, approximately one year before the 
veteran's death in November 2000.  There is no evidence to 
show that they ever resumed living together.  The question is 
whether they can be considered to have cohabitated such as to 
make the appellant the veteran's surviving spouse for VA 
purposes.  Even more to the point, the Board must determine 
whether the reason for separation showed an intent on the 
part the appellant to desert the veteran. See Alpough, supra.  
The Board finds that it did not show such an intention. 

The Board acknowledges that the circumstances of the 
separation are somewhat unclear, but notes that there is 
documentary evidence of record that supports the appellant's 
report that the she moved to another city for health reasons 
for treatment of a foot condition.  For example, in August 
2000, the appellant applied for apportionment of the 
veteran's benefits.  In her request letter for benefits, she 
noted that she was separated from the veteran, that they 
lived in different cities, and that they were currently "not 
together."  See VA Form 21-4138, dated August 9, 2000.  In 
August 2000, the veteran submitted a Financial Status Report 
Form for purposes of apportioning his VA benefits to the 
appellant.  In that document, he stated that his "wife left 
to go to Savannah for medical care on her foot.  I [the 
veteran] did not know until recently that she wanted to be 
separated.  It is alright with me if you go ahead and grant 
an apportionment of my benefits to her."  The veteran died 
less than three months later, and the appellant's request for 
apportionment was denied in October 2000 (due to the 
veteran's financial hardship).  In January 2001, the 
appellant filed a claim for death pension, the request of 
which was denied by a February 2002 administrative decision 
because continuous cohabitation had not been shown.  The 
issue of entitlement ultimately reached the Board in November 
2004, and the case was remanded for additional development.  

Since that time, the appellant and her representative have 
submitted numerous statements in support of her claim.  In 
her Substantive Appeal to the Board, the appellant stated 
that, although separated, she was with the veteran at that 
time of his death and that he died in her arms.  See VA Form 
9, August 2002.  She also submitted several statements 
indicating that their separation was solely due to medical 
reasons.  She further reported not being able to take care of 
both her husband and herself, given that she had a medical 
condition that required her to seek care in another city.  
She specifically points to the veteran's August 2000 
statement in which he admits that the appellant left for 
medical purposes and that she was entitled to a grant of his 
apportionment benefits.  

The Board believes that these statements made by the parties 
to the relationship are of the most probative value.  They 
best reflect what the parties themselves thought with regard 
to the reason for the separation.  It appears that prior to 
the veteran's death, the veteran was under the impression 
that they separated due to health reasons.  It was also the 
appellant's apparent belief shortly after the veteran's death 
that they also separated due to health reasons.  The Board 
acknowledges the various lay statements offered in support of 
the appellant's claim as to the legality of their marriage, 
but these statements are simply not as probative as the 
written statements made by the veteran and the appellant 
themselves during the period shortly before and shortly after 
the veteran's death.

The essential question in this case is whether the appellant 
and the veteran broke the continuity of cohabitation, as 
defined in 38 C.F.R. § 3.53, when they separated the year 
prior to his death.  The Federal Circuit interprets the 
provisions of 38 C.F.R. § 3.53 as dictating that a separation 
by mutual consent does not break the continuity of 
cohabitation unless there is misconduct or a communication of 
a definite intent to end the marriage by the surviving 
spouse.

On review of the aforementioned evidence, the Board finds 
that the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
death benefits, and that intent on the part of the appellant 
to desert the veteran has not been shown.  Although the 
veteran alluded to being separated from the appellant prior 
to his death, and the appellant indicated that they were no 
longer living in the same city, the evidence also suggests 
that they were mutually separated, at least initially, for 
purposes of the appellant's health.  Separation by mutual 
consent does not constitute desertion. See Alpough, supra.  

In any event, the evidence in its entirety does not show an 
intent by the appellant to desert the veteran.  Rather, the 
evidence shows that the appellant was not divorced from the 
veteran prior to his death and that she had not remarried.  
Moreover, the appellant has consistently maintained, and the 
veteran confirmed in a writing, that she moved to another 
city for purposes of medical care; the veteran's August 2000 
statement clearly shows that he was under the impression that 
the separation was due to health reasons; the record is 
silent as to any contradictory information.  She has also 
consistently asserted that she was at the veteran's bedside 
when he died, that she was unable to care for him due to her 
own disability, and that she had to separate from him due to 
medical reasons.  Resolving all doubt in the appellant's 
favor, the Board finds that there was no intent on the part 
of the appellant to desert the veteran, and consequently, the 
continuity of the cohabitation is not considered as having 
been broken.  

Therefore, in light of the above evidence, and given the 
decision by the United States Court of Appeals for the 
Federal Circuit in Alpough, which was issued after the RO's 
unfavorable administrative decision in February 2002, the 
Board finds that the evidence supports the appellant's claim. 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes is established.  To this extent, the appeal 
is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


